DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 15-19, 28, 37, 41, 44-45, and 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Danesh et al. (US Patent Publication No. 2018/0114878; hereinafter Danesh) in view of Saigo et al. (US Patent Publication No. 2015/0249820; hereinafter Saigo). 
With reference to claim 1, Danesh discloses a light field display (Figs. 1, 22) comprising:
multiple picture elements (10) (see paragraphs 74, 146, 165; Figs. 1, 22), each one of the multiple picture elements including multiple sub-picture elements (10RGB) monolithically integrated on a same semiconductor substrate (300/400) (see paragraph 146; Fig. 4, 22), each one of the multiple sub-picture elements including (i) an array of light emitting elements (see paragraphs 72, 144; Figs. 1, 22), and (ii) a light steering optical element (470) that cooperates with the array of light emitting elements (see paragraph 144, Fig. 22); and
a backplane (401) including electronic circuits (420) electronically connected with the multiple picture elements (10RGB) and configured to individually drive each one of the multiple sub-picture elements (see paragraph 100-101, 164; Fig. 10),
the multiple sub-picture elements (10RGB) including (i) a first sub-picture element (10R), its array of light emitting elements producing a first color of light (red), (ii) a second sub-picture element (10G), its array of light emitting elements producing a second color (green) of light that differs from the first color of light, (iii) a third sub-picture element (10B), its array of light emitting elements producing and a third color of light (blue) that differs from each of the first color of light and the second color of light (see paragraphs 75-76; Figs. 1, 22).
While disclosing the display device as described above, Danesh fails to disclose multiple views as recited.
Saigo discloses a light field display (100); Figs. 1, 6) for producing multiple views (see paragraphs 98-99; Figs. 11-12), and (ii) a light steering optical element (103, 207) that cooperates with an array of light emitting elements (241) to direct light to at least one of the multiple views (see paragraphs 53, 56; Figs. 3A-3B, 11A-B, 12A-B).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of a light steering optical element similar to that which is taught by Saigo which allows for producing multiple views in a device similar to that which is taught by Danesh to thereby provide the viewer with a three-dimensional display image (see Danesh; paragraph 5).

With reference to claim 2, Danesh and Saigo disclose all that is required as explained above with reference to claim 1, wherein Danesh further discloses wherein for each one of the sub-picture elements, the light steering optical element is aligned and bonded to the array of the light emitting elements (see paragraph 139, 144, 155; Fig. 22).

With reference to claim 3, Danesh and Saigo disclose all that is required as explained above with reference to claim 2, wherein Danesh further discloses that the light steering optical element (208) includes at least one of a microlens, at least one and a grating (see paragraph 144).

	With reference to claim 6, Danesh and Saigo disclose all that is required as explained above with reference to claim 1, wherein Danesh further discloses that each one of the light emitting elements in the array of light emitting elements is a light emitting diode (LED) (see paragraph 70).

With reference to claim 7, Danesh and Saigo disclose all that is required as explained above with reference to claim 6, wherein Danesh further discloses that the light emitting diodes that are inorganic LEDs (see paragraph 60).

With reference to claim 8, Danesh and Saigo disclose all that is required as explained above with reference to claim 6, wherein Danesh further discloses that the multiple sub-picture elements include: a first sub-picture element configured for producing light at a first wavelength (see paragraph 165), a second sub-picture element configured for producing light at a second wavelength, the second wavelength being different from the first wavelength (see paragraph 165), and a third sub-picture element configured for producing light at a third wavelength, the third wavelength being different from the first and second wavelengths (see paragraph 165).

With reference to claim 15, Danesh and Saigo disclose all that is required as explained above with reference to claim 1, wherein Danesh further discloses that the same semiconductor substrate (300/500) includes at least one or more of GaN, GaAs, AI2O3, Si, SiC, GaiCb, alloys thereof, and derivatives thereof (see paragraph 160; Fig. 24).

With reference to claim 16, Danesh and Saigo disclose all that is required as explained above with reference to claim 1, wherein Danesh further discloses that the light emitting elements includes at least one of AIN, GaN, InN, AlAs, GaAs, InAs, A1P, GaP, InP, alloys thereof, and derivatives thereof (see paragraph 369).

With reference to claim 17, Danesh and Saigo disclose all that is required as explained above with reference to claim 1, wherein Danesh further discloses that the array of light emitting elements in each one of the multiple sub-picture elements (10RGB) has a geometric arrangement to allow adjacent placement of at least two sub-picture elements (see Fig. 22).

With reference to claim 18, Danesh and Saigo disclose all that is required as explained above with reference to claim 17, wherein Danesh further discloses that the geometric arrangement is one of a hexagonal shape, a square shape, and a rectangular shape (see Fig. 1).

With reference to claim 19, Danesh and Saigo disclose all that is required as explained above with reference to claim 1, wherein Danesh further discloses that the sub-picture element produces an optical output having a specific color (RGB) and intensity (see paragraph 75).
While disclosing optical output having a specific color and intensity, there fails to be disclosure of optical output having a specific spatial directionality as recited.
Saigo further discloses that the sub-picture element produces an optical output having a spatial directionality (see paragraphs 74-75).
Therefore, it would have been obvious to one of ordinary skill in the art to allow an optical output having a specific intensity similar to that which is taught by Saigo to be carried out in a device similar to that which is taught by Danesh to thereby provide the viewer with a three-dimensional display image (see Danesh; paragraph 5).

With reference to claim 28, Danesh and Saigo disclose all that is required as explained above with reference to claim 1, wherein Danesh further discloses a size of each one of the multiple sub-picture elements is between about 10 microns and about 1,000 microns (see paragraph 166).

With reference to claim 37, Danesh and Saigo disclose all that is required as explained above with reference to claim 1, wherein Danesh further discloses that the electronic circuits (440) are configured to individually drive each one of the light emitting elements (10RGB) in each one of the multiple sub-picture elements (see paragraphs 154, 164).

With reference to claim 41, Danesh discloses a light field display (see Figs. 1-22) comprising:
a plurality of picture elements (10) (see paragraphs 74, 146, 165 Figs. 1, 22) each including a plurality of sub-picture elements (10RGB) monolithically integrated on a single semiconductor substrate (300/400) (see paragraph 146; Figs. 4, 22) and
a backplane (401) electronically connected (440) with the plurality of picture elements (10RGB) and separate from the semiconductor substrate (401) (see paragraph 100-101, 164; Fig. 10),
wherein the plurality of picture elements includes:
a first sub-picture element including a first array of adjacent light emitting elements (10R), the first array of light emitting elements being configured for producing a light at a first wavelength (see paragraphs 75-76, 165),
a second sub-picture element including a second array of adjacent light emitting elements (10G), the second array of light emitting elements being configured for producing light at a second wavelength, the second wavelength being different from the first wavelength (see paragraphs 75-76, 165), and
a third sub-picture element (10B) including a third array of adjacent light emitting elements, the third array of light emitting elements being configured for producing light at a third wavelength, the third wavelength being different from the first and second wavelengths (see paragraphs 75-76, 165; Figs. 1, 22),
wherein the backplane (401) includes electronic circuits (440) configured for individually driving each one of the sub-picture elements (10RGB) (see paragraphs 100-101, 164).
While disclosing the display device as described above, Danesh fails to disclose multiple views as recited.
Saigo discloses a light field display (100); Figs. 1, 6) for producing multiple views (see paragraphs 98-99; Figs. 11-12), wherein each one of the plurality of picture elements (241) is configured for contributing to at least one of the multiple views (see paragraphs 53, 56; Figs. 3A-3B, 11A-B, 12A-B).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of a light steering optical element similar to that which is taught by Saigo which allows for producing multiple views in a device similar to that which is taught by Danesh to thereby provide the viewer with a three-dimensional display image (see Danesh; paragraph 5).

With reference to claim 44, Danesh and Saigo disclose all that is required as explained above with reference to claim 41, wherein Danesh further discloses wherein each one of the plurality of sub-picture elements (10RGB) includes a light steering optical element (470) optically coupled with that one of the plurality of sub-picture elements for directing light produced by that one of the plurality of sub-picture elements in a selected direction (see paragraph 144; Fig. 22).

With reference to claim 45, Danesh and Saigo disclose all that is required as explained above with reference to claim 44, wherein Danesh further discloses wherein the light steering optical element (208) includes at least one of a microlens, at least one and a grating (see paragraph 144).

With reference to claim 51, Danesh and Saigo disclose all that is required as explained above with reference to claim 41, wherein Danesh further discloses wherein the first, second, and third arrays of adjacent light emitting elements (10RGB) are all fabricated on the same semiconductor substrate (300/400) (see paragraphs 93-94; Figs. 1, 11).

With reference to claim 52, Danesh discloses a light field display (Figs. 1, 22) comprising:
	multiple picture elements (10) (see paragraphs 74, 146, 165 Figs. 1, 22), each one of the multiple picture elements including multiple sub-
picture elements (10RGB) monolithically integrated on a same semiconductor substrate (300/400) (see paragraph 146; Fig. 4, 22), each one of the multiple sub-picture elements (10RGB) including (i) an array of light emitting elements (10RGB) producing a same color of light (red, green, or blue) (see paragraphs 72, 144; Figs. 1, 22), and (ii) a light steering optical element (470) that cooperates with the array of light emitting elements (see paragraph 144, Fig. 22); and
	a backplane (401) including a plurality of electronic circuits (420) each electronically connected with one of the multiple sub-picture elements (10RGB) and being configured to drive multiple light emitting elements of the one of the multiple sub-picture elements (see paragraph 100-101, 164; Fig. 10),
	each one of the multiple sub-picture elements being capable to produce a selected one of a first color of light, a second color of light, and a third color of light (RGB) (see paragraph 140).
While disclosing the display device as described above, Danesh fails to disclose multiple views as recited.
Saigo discloses a light field display (100); Figs. 1, 6) for producing multiple views (see paragraphs 98-99; Figs. 11-12), and (ii) a light steering optical element (103, 207) that cooperates with an array of light emitting elements (241) to direct light to at least one of the multiple views (see paragraphs 53, 56; Figs. 3A-3B, 11A-B, 12A-B).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of a light steering optical element similar to that which is taught by Saigo which allows for producing multiple views in a device similar to that which is taught by Danesh to thereby provide the viewer with a three-dimensional display image (see Danesh; paragraph 5).


Claims 5 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Danesh and Saigo as applied to claim 1 above, and further in view of Kim et al. (US Patent Publication No. 2018/0067329; hereinafter Kim).
        With reference to claim 5, Danesh and Saigo disclose all that is required as explained above with reference to claim 1, and Danesh while disclosing the usage of an optical element as explained above, there fails to be disclosure that the optical element optimizes a chromatic aberration as recited.
        Kim discloses a display device (200) (see paragraphs 53-54) having an optical element (210) (see paragraph 48) wherein for multiple sub-picture elements (105, 107, 109) (see paragraphs 66-67), the light steering optical element (210) optimizes a chromatic aberration for a color of light produced by that one of the multiple sub-picture elements (see paragraphs 68-69).
        Therefore, it would have been obvious to one having ordinary skill in the art to allow the usage of an optical element that optimizes a chromatic aberration similar to that which is taught by Kim to be carried out in a device similar to that which is taught by Danesh and Saigo to thereby minimize chromatic aberration and image distortion (see Kim; paragraph 29).

        With reference to claim 46, Danesh and Saigo disclose all that is required as explained above with reference to claim 44, and Danesh while disclosing the usage of an optical element as explained above, there fails to be disclosure that the optical element optimizes a chromatic aberration as recited.
        Kim discloses a display device (200) (see paragraphs 53-54) having an optical element (210) (see paragraph 48) wherein for plurality of sub-picture elements (105, 107, 109) (see paragraphs 66-67), the light steering optical element (210) optimizes a chromatic aberration for a color of light produced by that one of the multiple sub-picture elements (see paragraphs 68-69).
        Therefore, it would have been obvious to one having ordinary skill in the art to allow the usage of an optical element that optimizes a chromatic aberration similar to that which is taught by Kim to be carried out in a device similar to that which is taught by Danesh and Saigo to thereby minimize chromatic aberration and image distortion (see Kim; paragraph 29).


Claims 9, 40, and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Danesh and Saigo as applied to claim 1 above, and further in view of Banna et al. (US Patent Publication No. 2017/0358562; hereinafter Banna).
With reference to claim 9, Danesh and Saigo disclose all that is required as explained above with reference to claim 8, and while Danesh discloses the first, second, and third sub-picture elements includes groups of clustered LEDs (10RGB), are formed at least in part of indium-gallium-nitride (lnGaN) (see paragraph 165), there fails to be disclosure of the compositions of the LEDs as recited.
Banna discloses a LED display device (100) wherein the LED device comprises a plurality of LEDs (122) (see paragraphs 14-15; Figs. 1-2) wherein the first sub-picture element includes a first LEDs (red) formed at least in part of indium-gallium-nitride (lnGaN) with a first composition of indium (In) (see paragraph 41), the second sub-picture element includes a second LEDs (green) formed at least in part of InGaN with a second composition of In, the second composition of In being different from the first composition of In (see paragraph 41), and the third sub-picture element includes a third LEDs (blue) formed at least in part of InGaN with a third composition of In, the third composition of In being different from the first and second compositions of In (see paragraph 41).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of LED compositions similar to that which is taught by Banna to be carried out in a display device similar to that which is taught by Danesh and Saigo to thereby increase brightness while enhancing the display quality.

With reference to claim 40, Danesh and Saigo disclose all that is required as explained above with reference to claim 1, wherein Danesh discloses multiple sub-picture elements are all integrated on the same semiconductor substrate (400) (see paragraphs 183-184), there fails to be disclosure that the sub-picture elements are fabricated on the same substrate as recited
Banna further discloses that the plurality of sub-picture elements (120) are fabricated on the same semiconductor substrate (110) (see paragraphs 13-15; Fig. 1a).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of a fabrication process similar to that which is taught by Banna in a device similar to that which is taught by Danesh and Saigo to thereby reduce cost of the device (see Banna; paragraph 20).

With reference to claim 42, Danesh and Saigo disclose all that is required as explained above with reference to claim 41, and while Danesh discloses that the first, second, and third array of adjacent light emitting elements includes adjacently located light emitting diodes (LEDs) (see paragraphs 103-104; Figs. 1, 11), there fails to be disclosure of the LEDs formed of the compositions as recited.
Banna further discloses a first group of adjacently located light emitting diodes (LEDs) (red) formed at least in part of indium-gallium-nitride (InGaN) with a first composition of indium (In) (see paragraph 41), wherein the second array of adjacent light emitting elements includes a second group of adjacently located LEDs (green) formed at least in part of InGaN with a second composition of In, the second composition of In being different from the first composition of In (see paragraph 41), and wherein the third array of adjacent light emitting elements includes a third group of adjacently located LEDs (blue) formed at least in part of InGaN with a third composition of In, the third composition of In being different from the first and second compositions of In (see paragraph 41).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of LED compositions similar to that which is taught by Banna to be carried out in a display device similar to that which is taught by Danesh and Saigo to thereby increase brightness while enhancing the display quality.

With reference to claim 43, Danesh, Saigo, and Banna disclose all that is required as explained above with reference to claim 42, wherein Danesh further discloses that the electronic circuits (440) are configured to individually drive each one of the LEDs (10RGB) in the first, second, and third sub-picture elements (see paragraphs 154, 164).


Claims 11-14 and 47-50 are rejected under 35 U.S.C. 103 as being unpatentable over Danesh and Saigo as applied to claim 1 or 41 above, and further in view of Pourquier et al. (US Patent Publication No. 2019/0334064; hereinafter Pourquier).
With reference to claim 11, Danesh and Saigo disclose all that is required as explained above with reference to claim 8, while Danesh discloses producing light at a first and second wavelength as explained above, there fails to be disclosure of a converter arrangement as recited in the claim.
Pourquier further discloses a first converter arrangement optically coupled with the first sub-picture element and configured for converting light produced by the first sub-picture element from the first wavelength to a first modified wavelength; and a second converter arrangement optically coupled with the second sub-picture element and configured for converting light produced by second sub-picture element from the second wavelength to a second modified wavelength (in teaching photoluminescent particles for converting light produced by the light emitting elements to a modified wavelength (see paragraphs 51, 126-127; Figs. 6B-G).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to allow the usage of an array of light emitting elements having RGB color output similar to that which is taught by Pourquier to be used alternatively to the light emitting elements taught by Danesh and Saigo in order to allow resolution to be increased while optimizing contrast (see Pourquier; paragraphs 5-6).

With reference to claim 12, Danesh, Saigo, and Pourquier disclose all that is required as explained above with reference to claim 11, while Danesh discloses producing light at a first and second wavelength as explained above, there fails to be disclosure of a converter arrangement as recited.
Pourquier further discloses that at least one of the first converter arrangement, and the second converter arrangement is formed at least in part of a composition including phosphorous (see paragraph 53).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to allow the usage of an array of light emitting elements having RGB color output similar to that which is taught by Pourquier to be used alternatively to the light emitting elements taught by Danesh and Saigo in order to allow resolution to be increased while optimizing contrast (see Pourquier; paragraphs 5-6).

With reference to claim 13, Danesh, Saigo, and Pourquier disclose all that is required as explained above with reference to claim 11, while Danesh discloses producing light at a first and second wavelength as explained above, there fails to be disclosure of a converter arrangement as recited.
Pourquier further discloses that wherein at least one of the first converter arrangement and the second converter arrangement includes quantum dots (see paragraph 53).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to allow the usage of quantum dots for the converting means of the array of light emitting elements similar to that which is taught by Pourquier to be used alternatively to the light emitting elements taught by Danesh and Saigo in order to allow resolution to be increased while optimizing contrast (see Pourquier; paragraphs 5-6).
	
With reference to claim 14, Danesh, Saigo, and Pourquier disclose all that is required as explained above with reference to claim 13, while Danesh discloses producing light at a first and second wavelength as explained above, there fails to be disclosure of the usage of quantum dots as recited. 
Pourquier further discloses wherein the first converter arrangement includes quantum dots of a first size and the quantum dots for the second converter arrangement includes quantum dots of a second size (see paragraphs 64, 68, 72).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to allow the usage of quantum dots for the converting means of the array of light emitting elements similar to that which is taught by Pourquier to be used alternatively to the light emitting elements taught by Danesh and Saigo in order to allow resolution to be increased while optimizing contrast (see Pourquier; paragraphs 5-6).

With reference to claim 47, Danesh and Saigo disclose all that is required as explained above with reference to claim 41, while Danesh discloses producing light at a first and second wavelength as explained above, there fails to be disclosure of a converter arrangement as recited in the claim.
Pourquier further discloses a first converter arrangement optically coupled with the first sub-picture element and configured for converting light produced by the first sub-picture element from the first wavelength to a first modified wavelength; and a second converter arrangement optically coupled with the second sub-picture element and configured for converting light produced by second sub-picture element from the second wavelength to a second modified wavelength (in teaching photoluminescent particles for converting light produced by the light emitting elements to a modified wavelength (see paragraphs 51, 126-127; Figs. 6B-G).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to allow the usage of an array of light emitting elements having RGB color output similar to that which is taught by Pourquier to be used alternatively to the light emitting elements taught by Danesh and Saigo in order to allow resolution to be increased while optimizing contrast (see Pourquier; paragraphs 5-6).

With reference to claim 48, Danesh, Saigo, and Pourquier disclose all that is required as explained above with reference to claim 47, while Danesh discloses producing light at a first and second wavelength as explained above, there fails to be disclosure of a converter arrangement as recited.
Pourquier further discloses that at least one of the first converter arrangement, and the second converter arrangement is formed at least in part of a composition including phosphorous (see paragraph 53).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to allow the usage of an array of light emitting elements having RGB color output similar to that which is taught by Pourquier to be used alternatively to the light emitting elements taught by Danesh and Saigo in order to allow resolution to be increased while optimizing contrast (see Pourquier; paragraphs 5-6).

With reference to claim 49, Danesh, Saigo, and Pourquier disclose all that is required as explained above with reference to claim 47, while Danesh discloses producing light at a first and second wavelength as explained above, there fails to be disclosure of a converter arrangement as recited.
Pourquier further discloses that wherein at least one of the first converter arrangement and the second converter arrangement includes quantum dots (see paragraph 53).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to allow the usage of quantum dots for the converting means of the array of light emitting elements similar to that which is taught by Pourquier to be used alternatively to the light emitting elements taught by Danesh and Saigo in order to allow resolution to be increased while optimizing contrast (see Pourquier; paragraphs 5-6).

With reference to claim 50, Danesh, Saigo, and Pourquier disclose all that is required as explained above with reference to claim 49, while Danesh discloses producing light at a first and second wavelength as explained above, there fails to be disclosure of the usage of quantum dots as recited. 
Pourquier further discloses wherein the first converter arrangement includes quantum dots of a first size and the quantum dots for the second converter arrangement includes quantum dots of a second size (see paragraphs 64, 68, 72).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to allow the usage of quantum dots for the converting means of the array of light emitting elements similar to that which is taught by Pourquier to be used alternatively to the light emitting elements taught by Danesh and Saigo in order to allow resolution to be increased while optimizing contrast (see Pourquier; paragraphs 5-6).



Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive.  With reference to claims 1, 6-8, 11-19, 28, 37, 40-41, 44, 45, 47-52, the applicant argues that Danesh and Saigo fail to disclose “multiple sub-picture elements monolithically integrated on a same semiconductor substrate”  However while Danesh discloses fabricating the picture-elements on individual substrates, the substrate devices (10RGB) are transferred to backplane substrate (400) (see Figs. 8-22). As the examiner has explained this position in the previous office action, it is clear that the term “monolithically” has not been ignored as argued by the applicant.  Further research of the definition leads for a broader interpretation then the applicant predicted.  More specifically, the term is roughly defined as a large body formed into a single piece.  Further the claim limitation of “monolithically integrated” is interpreted as stated a large body integrated into a single piece.  It appears that the applicant is looking for the reference to include that the picture elements are fabricated/formed/manufactured by/on/from the same single substrate, however this is not what the limitation “monolithically integrated” provides. For this reason, it is the position of the examiner that Danesh disclose the multiple sub-picture elements that are monolithically integrated on a same semiconductor substrate as recited.
With reference to claims 2-3, the applicant argues that the references fail to disclose the light steering optical element includes at least one of a microlens and a grating wherein the optical element is aligned to the array of light emitting elements.  The examiner finds that Danesh discloses a transparent encapsulation layer (470) that can be formed into a microlens array (see paragraph 144; Fig. 22).  Claim 2 recites for each of the sub-picture elements, which includes an array of light emitting elements, the light steering optical element is aligned and bonded to the array of light emitting elements. Therefore, if the single encapsulation layer (470) is placed on each of the sub-picture elements, then it is thereby inherently placed over the array of light emitting elements.  Further, if the encapsulation layer is attached over each light-emitting element, which are formed into an array of light-emitting elements, then the encapsulation layer is thereby formed into an array over each of the light-emitting elements.  Claim 3, recites that the light steering optical element is a one of a microlens or a grating.  Danesh states that the “transparent encapsulation dielectric layer can be formed into a microlens array, for example with a domed surface over each electronic component” (see paragraph 144), wherein the electronic components include the light emitting devices (see paragraph 141). Additionally, the applicant stated that the previous office action is the same as a previously dated office action.  Which is correct as the claim limitations have not changed, and the arguments presented have not been persuasive to overcome the position of the examiner.  Therefore, again the rejection is maintained. 
Arguments to claim 40 have been found persuasive, therefore the arguments are hereby moot.
Arguments to 5-9, 11-19, 28, 37, 41-52 refer back to the arguments directed to claim 1, which are addressed above.
For these reasons the combination of references are found to disclose the claimed invention.


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	a. KROON et al. (US PGPub 2016/0234487) discloses an auto-stereoscopic display device comprising a sub pixel arrangement of OLED display pixels and a lens sheet for projecting each display subpixel of a group in different directions to form several views for the user (see abstract, paragraphs 56-60).
	b. PAN (US PGPub 2018/0102085) discloses an integrated light-emitting diode array based device and methods for forming the integrated device comprising LED pixels and display drivers arranged on a substrate (see abstract; paragraphs 83-85; Fig. 4).
	c. AHMED (US PGPub 2019/0214529) discloses an apparatus comprising multiple LEDs forming monolithic multi-color LED pixels and the materials used for forming LEDs and the substrates on which LEDs are formed (see abstract; paragraph 20-32, 54-60; Figs. 2, 4).
LOWES et al. (US PGPub 2012/0199852) discloses an LED component includes a monolithic substrate, an array of LED chips disposed on the surface of the substrate and an optical lens overlying the LED chips and having a lens base attached to the substrate wherein the LED chips may be mounted at an angle with respect to the surface of the monolithic substrate to alter peak emission (see abstract; paragraphs 40-58; Figs. 1-8).
		


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595.  The examiner can normally be reached on M0n.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625